DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2021 has been entered.
Response to Amendment
Claims 8-12, 14-18, and 20 remain pending in the application.  Claims 1-7, 13, and 19 have been withdrawn as being directed to a nonelected species/sub-species.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 10 and 17, the phrase “substantially rigid” is a relative phrase which renders the claim indefinite. The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (for example specifying a threshold rigidity in m/N, in/Ib, or ft/lb OR a threshold elasticity modulus in N/mm2, psi, or msi to allow for an objective distinction between a first class of materials/structures that may be characterized as “flexible” on one side of said threshold, and a second class of materials/structures that may be characterized as “rigid”, or “non-flexible”, on the opposite side of said threshold), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, the term “substantially” is construed to mean “considerable in degree”, which only further obfuscates what this limitation requires since it requires the beam to be rigid to a considerable degree.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0354624) in view of Jones (US 4,274,589).
claim 8, Liu discloses a beam system (14, see fig. 2) comprising a beam (14) configured to be coupled to an aerial vehicle (figs. 1, 2) and to a fluid dispenser (44/46/48); the aerial vehicle at least in part configured to support the beam (figs. 1, 2); and the fluid dispenser configured to distribute a fluid toward a target surface (par. 1).  Liu does not disclose that the beam is inflatable and is configured to transition from a deflated state to an inflated state and, when at least in part in the inflated state, is configured to support the stability of the aerial vehicle. 
Jones teaches an inflatable beam system (10, see fig. 1) comprising an inflatable beam (50, see col. 4, ln. 38-42) configured to be coupled to a vehicle (fig. 1) and to a fluid dispenser (84/86/88), the inflatable beam further configured to transition from a deflated state to an inflated state (col. 4, ln. 38-40); the vehicle at least in part configured to support the inflatable beam (fig. 1); the inflatable beam, when at least in part in the inflated state, configured to support the stability of the vehicle (col. 4, ln. 45-47 - “the weight of the spray apparatus is supported by the pressurized air”); and the fluid dispenser configured to distribute a fluid toward a target surface (fig. 3).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the beam system of Liu to further include an inflatable beam that is configured to transition from a deflated state to an inflated state and, when at least in part in the inflated state, is configured to support the stability of the aerial vehicle, as taught by Jones, since this was known to provide a virtually wind-free volume into which the spray from the fluid dispenser is directed (see Jones, col. 5, ln. 2-4).  
Regarding claim 9, Liu in view of Jones discloses the inflatable beam system of claim 8, and further comprising a control system (120) configured to control the distribution of the fluid toward the target surface (par. 27).
claim 10, Liu in view of Jones discloses the inflatable beam system of claim 8, and Jones further teaches wherein the inflatable beam is configured to be substantially rigid upon inflation (col. 4, ln. 45-48).
Regarding claim 11, Liu in view of Jones discloses the inflatable beam system of claim 8, and Jones further teaches comprising a control system (24/62/64) configured to deflate the inflatable beam (col. 4, ln. 39-41; fig. 3) - when fan 24 is off the beam will deflate due to the openings 62/64).
Regarding claim 12, Liu in view of Jones discloses the inflatable beam system of claim 8, and further comprising a coupling structure (52A/52B) coupled to the inflatable beam (fig. 5), the coupling structure including a moveable joint (106A/106B/112); and the moveable joint configured to position the inflatable beam (par. 26).
Regarding claim 14, Liu in view of Jones discloses the inflatable beam system of claim 8, and further comprising a first coupling structure (52A) and a second coupling structure (52B); the inflatable beam having a first end and a second end (fig. 2); and the first end of the inflatable beam connected to the first coupling structure and the second end of the aerial vehicle coupled to the second coupling structure (fig. 2).
Regarding claim 15, Liu discloses a beam system (14, see fig. 2) comprising a beam (14) configured to be coupled to an aerial vehicle (figs. 1, 2) and to a power dispenser (44/46/48, see par. 1, 3, and 26); the aerial vehicle at least in part configured to support the beam based on at least in part lift (figs. 1, 2); and the power dispenser configured to distribute power toward a target surface (par. 1, 3, and 26).  Regarding the term “power dispenser” recited in this claim, Applicant’s specification disclose this can be a structure that dispensed liquid fuel (see par. 9); therefore, since nozzles 48 of Liu are for a liquid, they are also “configured to distribute power toward a target surface”.  Liu does not disclose that the beam is 
Jones teaches an inflatable beam system (10, see fig. 1) comprising an inflatable beam (50, see col. 4, ln. 38-42) configured to be coupled to a vehicle (fig. 1) and to a power dispenser (84/86/88, see fig. 3), the inflatable beam further configured to transition from a deflated state to an inflated state (col. 4, ln. 38-40); the vehicle at least in part configured to support the inflatable beam based on at least in part lift (fig. 1); the inflatable beam, when at least in part in the inflated state, configured to support the stability of the vehicle (col. 4, ln. 45-47 - “the weight of the spray apparatus is supported by the pressurized air”); and the power dispenser configured to distribute power toward a target surface (col. 4, ln. 27-31 and 34-35; fig. 3).  Again regarding the term “power dispenser” recited in this claim, Applicant’s specification disclose this can be a structure that dispensed liquid fuel (see par. 9); therefore, since nozzles 86 of Jones are for a liquid, they are also “configured to distribute power toward a target surface”.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the beam system of Liu to further include an inflatable beam that is inflatable and is configured to transition from a deflated state to an inflated state and, when at least in part in the inflated state, is configured to support the stability of the aerial vehicle, as taught by Jones, since this was known to provide a virtually wind-free volume into which the spray from the fluid dispenser is directed (see Jones, col. 5, ln. 2-4).
Regarding claim 16, Liu in view of Jones discloses the inflatable beam system of claim 15, and further comprising a control system (120) configured to control the distribution of a fluid toward the target surface (par. 27).
claim 17, Liu in view of Jones discloses the inflatable beam system of claim 15, and Jones further teaches wherein the inflatable beam is configured to be substantially rigid upon inflation (col. 4, ln. 45-48).
Regarding claim 18, Liu in view of Jones discloses the inflatable beam system of claim 15, and Jones further teaches comprising a control system (24/62/64) configured to deflate the inflatable beam (col. 4, ln. 39-41; fig. 3) - when fan 24 is off the beam will deflate due to the openings 62/64).
Regarding claim 20, Liu in view of Jones discloses the inflatable beam system of claim 15, and further comprising a first coupling structure (52A) and a second coupling structure (52B); the inflatable beam having a first end and a second end (fig. 2); and the first end of the inflatable beam connected to the first coupling structure and the second end of the aerial vehicle coupled to the second coupling structure (fig. 2).
Response to Arguments
Applicant's arguments filed 25 August 2021 have been fully considered but they are not persuasive.
Regarding the 112(b) rejection for the use of the term “substantially rigid”, Applicant argues that the term “substantially” is not indefinite as a per se rule, and that the specification describes what is required by the term “rigid”.  In response, it is noted that it is the combination of the terms “substantially” and rigid” that renders the claims indefinite since both of these terms are relative.  Regarding the case law cited in Applicant’s argument to the use of the term substantially, it is noted that in the cited instances this term was used to modify a term that was not relative (“mortar” and “perpendicular”).   Regarding Applicant’s argument that the specification clearly explains how the term “substantially rigid should be construed, it is noted that this support in the specification is recited in the context of functional limitations only, and this is insufficient for providing clear and definite metes and bounds for the claim.  

Applicant’s remaining arguments regarding Liu in view of Jones have been considered but are moot because the arguments do not apply to the interpretation of these references being used in the current rejection, as explained above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752